Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14, 21-26 are pending in the instant application.
Allowable Subject Matter
Claims 1-14, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  See remarks dated 12/28/20.
Regarding independent Claim 1, 21, 26, the prior art fails to teach or suggest: decode downlink control information (DCI) that indicates an allocation for a new radio (NR) physical uplink shared channel (NR PUSCH) transmission, by the UE, in a channel of multiple frequency resources in a slot that comprises:
a data region of one or more symbol periods, and
a reference signal region of one or more symbol periods reserved for NR reference signal transmissions, wherein the DCI is configurable to indicate whether the allocation includes one or more of the multiple frequency resources in the reference signal region, and wherein one or more bits in the DCI provide this indication;
store at least a portion of the DCI; and
determine the allocation based on the DCI, wherein the allocation includes one or more of the multiple frequency resources in one or more of the symbol periods of the data region, wherein the allocation is configurable to include one or more of the multiple frequency resources in one or more of the symbol periods of the reference signal region., in combination with the remaining limitations of the claim.

The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Siren Wei/
Patent Examiner
Art Unit 2467